Matter of Malachi S. (Michael W.) (2021 NY Slip Op 03733)





Matter of Malachi S. (Michael W.)


2021 NY Slip Op 03733


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


524 CAF 20-00718

[*1]IN THE MATTER OF MALACHI S., ALSO KNOWN AS MALACHI W. MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, PETITIONER-RESPONDENT; MICHAEL W., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.
JOHN P. BRINGEWATT, MONROE COUNTY, ROCHESTER (CAROL L. EISENMAN OF COUNSEL), FOR PETITIONER-RESPONDENT.
ELLA MARSHALL, ROCHESTER, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Monroe County (Joseph G. Nesser, J.), entered March 23, 2020 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same Memorandum as in Matter of Malachi W. (Michael W.) ([appeal No. 1] — AD3d — [June 11, 2021] [4th Dept 2021]).
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court